Citation Nr: 1446580	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA), including aphasia, hemiplegia, and hemiparesis.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for right eye disability, including retinal detachment with blindness.


REPRESENTATION

The Veteran is represented by:  South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The case was before the Board in April 2011 and March 2012.  On both occasions, the claims were remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued an October 2012 supplemental statement of the case, these matters were returned to the Board for further appellate review.

Both the RO and the Board have noted previously that the Veteran had a second period of active duty from December 1968 to August 1971, and attempts have been made to obtain service treatment records from that period of service.  However, the service personnel records reflect that that period of service was not active duty but service in the Air Force Reserves.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  Currently diagnosed residuals of a CVA, including aphasia, hemiplegia, and hemiparesis, were not incurred in active service and are not the result of a disease or injury incurred in active service.

2.  Currently diagnosed diverticulitis was not incurred in active service and is not the result of a disease or injury incurred in active service.

3.  A currently diagnosed right eye disability, including retinal detachment with blindness, was not incurred in active service and is not the result of a disease or injury incurred in active service.


CONCLUSIONS OF LAW

1.  Residuals of a CVA, including aphasia, hemiplegia, and hemiparesis, were not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).

2.  Diverticulitis was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A right eye disability, including retinal detachment with blindness, was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the claims at issue herein, the RO's October 2008 letter advised the Veteran of the necessary information and evidence to substantiate service connection for the claimed disabilities.  Additionally, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, his identified VA and private treatment records, and his records from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In April 2011, the Board observed that the RO made several attempts to obtain the Veteran's service treatment records associated with his second period of service, but to no avail.  A June 2009 response from the National Personnel Records Center (NPRC) demonstrated that all of the Veteran's service treatment records had already been associated with this claims file.  In this regard, the Board notes that the service personnel records show that after being separated from active duty in December 1968, the Veteran was transferred to the Air Force Reserves where he served until August 1971.  Consequently the service treatment records from the period of active duty appear to be complete.

In April 2011, the Board remanded the Veteran's claim for additional development.  Specifically, the Board directed the AOJ to provide the Veteran with a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and request that he complete and submit the form.  While the Veteran claims were in remand status, the AOJ provided him with a NA Form 13055 and asked the Veteran to identify any additional sources for his service treatment records.  The Veteran completed and returned the NA Form 13055 in April 2011.  Therein, the Veteran indicated that he had been hospitalized at Incirlik Airforce Base in Turkey from April to May 1967.  The Veteran further indicated that, at the time of this hospitalization, he was stationed with TUSLOG DETATCHMENT 199, and that his Airforce Service Number was "AF 149 11 275."  The Veteran then requested that VA undertake efforts to obtain the records associated with this hospitalization, to include contacting the U.S. Department of Defense.  In August 2011, the AOJ issued a supplemental statement of the case and returned the Veteran's claims to the Board.

In March 2012, the Board observed that, despite the information received by the AOJ regarding the Veteran's hospitalization in April and May 1967, the AOJ did not undertake efforts to obtain records associated therewith.  As such, the Board remanded the claim in order for the AOJ to undertake the directed development of the Veteran's claims, to include contacting the U.S. Department of Defense.  Additionally, the Board directed the AOJ to attempt to obtain the Veteran's service personnel records; attempt to obtain all of the Veteran's VA treatment records from the Columbia, South Carolina VA Medical Center dated since August 2009; and ensure that the Veteran has not been treated at any other VA medical facility.

While the Veteran's claims were in remand status, the AOJ obtained all of the Veteran's VA treatment records, dated in and after August 2009, from the Columbia, South Carolina VA Medical Center.  There was no indication that the Veteran received treatment at another VA medical facility.  The AOJ also requested and obtained the Veteran's service personnel records.  Additionally, although the AOJ was directed to contact the U.S. Department of Defense in order to obtain the Veteran's service treatment records, the AOJ determined that the U.S. Department of Defense was not the appropriate records repository at which any of the Veteran's service treatment records would be stored.  The AOJ issued an April 2012 memorandum wherein it acknowledged the Board's directive, but concluded that it was an improper development directive.  Instead, the AOJ submitted a request to NPRC for any responsive documents, dated from April 1, 1967 to May 31, 1967, associated with treatment the Veteran received while stationed at Incirlik Airforce Base, Turkey.  Those treatment records were obtained by the AOJ and associated with the Veteran's claim file in April 2012.  Moreover, prior to the Board's April 2011 remand, the RO had already requested and obtained the Veteran's service treatment records from his first period of service, which included numerous records pertaining to treatment he received while stationed at Incirlik Airforce Base, Turkey, including emergency treatment concerning a reaction to a plague injection.

Based on the above, the Board finds that there is no indication in the record that additional evidence relevant to the service connection claims being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was not provided a VA examination pursuant to his claims of entitlement to service connection for residuals of CVA, including aphasia, hemiplegia, and hemiparesis, or right eye disability, including retinal detachment with blindness.  

Generally, in order for a VA examination to be warranted, the evidence of record must "indicate" that a current disability "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  

Herein, the evidence of record does not indicate an association between the Veteran's military service or a service-connected disability and his documented CVA or the residuals thereof.  While the holding in McLendon established a low threshold, the holding makes abundantly clear that there is, in fact, a threshold that must be met.  The Board is cognizant that the Veteran claimed that his CVA (and the residuals thereof) and right eye disability are related to his active duty service and/or a service-connected disability; however, his service treatment records did not demonstrate complaints or treatment for a CVA or right eye disability (beyond a refractive error) or symptoms thereof.  Further, there was no other evidence indicating that a CVA (or the residuals thereof) or right eye disability may be related to his active duty service.  The only evidence of record indicating an association between the Veteran's CVA (and the residuals thereof) and right eye disability and his military service is his contentions.  The Veteran essentially asserted that his CVA and right eye disability were caused by an inoculation for plague that he received while serving on active duty.  The Veteran characterized this inoculation as an "environmental hazard."  The Board finds the Veteran's contentions do not rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that affording the Veteran a VA examination with respect to the claims of entitlement to service connection for residuals of a CVA, including aphasia, hemiplegia, and hemiparesis, and right eye disability, including retinal detachment with blindness, was not required in order to satisfy VA's duty to assist.  McLendon, 20 Vet. App. at 83.

If a veteran's mere contentions, standing alone, were enough to satisfy the "indication of an association" threshold, then that element of 38 U.S.C.A. § 5103A is meaningless.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (holding that canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous).  It is clear to the Board that more than a mere contention is required.

In August 2009, the Veteran was provided a VA examination with respect to his claim of entitlement to service connection for diverticulitis.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims file, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the evidence of record.  The Board, therefore, concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcomes of these matters, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

As discussed above, the Board remanded the Veteran's claims in both April 2011 and March 2012 for additional development.  The Board finds that the AOJ undertook the directive development and, ultimately, associated the sought-after records with the Veteran's claims file.  However, the Board observes that it directed the AOJ to request from the U.S. Department of Defense the Veteran's service treatment records.  The AOJ determined that the U.S. Department of Defense was not the proper records repository from which to request the Veteran's service treatment records.  Instead, the AOJ submitted a request to the NPRC, which yielded additional service records pertaining to treatment the Veteran received while stationed at Incirlik Airforce Base, Turkey.  Even though the AOJ did not submit a request to the U.S. Department of Defense for the Veteran's service treatment records, given that the AOJ accomplished the purposes of the remand (i.e., obtaining the Veteran's treatment records associated with treatment while stationed at Incirlik Airforce Base), the Board finds that the AOJ substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for corrective active is not required and addressing the merits of the Veteran's claims herein is appropriate.  

During the pendency of this appeal, the Veteran asserted that his CVA (and the residuals thereof), diverticulitis, and right eye disability were incurred during his active duty service and have existed since then, or that these disabilities were aggravated by his active duty.  The Veteran also essentially asserted that his claimed disabilities were etiologically related to an in-service plague injection, which caused an allergic reaction.  

In order for the Veteran's claimed disabilities to be aggravated by his active duty, the disabilities must have existed prior to his active duty.  The regulations state that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition. 38 C.F.R. §§ 3.304(b)(1) (2013).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 (West 2002 & Supp. 2013) for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection-must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a pre-existing disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim must be considered one for service incurrence or direct service connection.

Where a pre-existing disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(a) (2013).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Based upon a review of the Veteran's August 1965 service entrance examination, a clinical evaluation did not result in any abnormal findings.  Although visual acuity testing demonstrated defective near and distant vision, for which he wore corrective lenses, there was no indication that the Veteran experienced right eye disability, including retinal detachment with blindness.  In an August 1965 report of medical history, the Veteran did not indicate that he experienced any of the claimed disabilities prior to his active duty.  Significantly, the Veteran's service treatment records were negative for any complaints of and treatment for CVA (or residuals thereof), diverticulitis, or right eye disability, including retinal detachment with blindness.  Further, the evidence demonstrated that the Veteran's diverticulitis was initially diagnosed in approximately 2000, and his CVA occurred in October 2004.  Consequently, the Board finds that none of the Veteran's claimed disabilities pre-existed his active duty and, thus, he is presumed sound upon entry.  Further, there is no clear and unmistakable evidence to rebut this presumption.  As such, the Veteran's claims are ones based on direct service connection and not aggravation. 

As mentioned above, the Veteran asserted that his claimed disabilities existed since his active duty.  However, service connection based on a continuity of symptomatology is not available for diverticulitis or right eye disability, including retinal detachment with blindness.  38 C.F.R. § 3.309 (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With that said, however, the Veteran's statements as to a continuity of symptomatology for diverticulitis and right eye disability will be considered below as part of the analysis concerning service connection on a direct basis.

Service connection based on a continuity of symptomatology is available for CVAs.  Id.  Although the Veteran asserts that his CVA and residuals thereof have existed since his active duty, the evidence of record clearly demonstrates that the Veteran experienced the CVA in October 2004, approximately 33 years after his separation from active duty.  As such, the Board finds the Veteran's assertions as to a continuity of symptomatology with respect to a CVA (and the residuals thereof) are not credible as they are directly contradicted by the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the evidence of record is not otherwise supportive of such a continuity.  Thus, the Board finds that the preponderance of the evidence is against finding that the Veteran experienced a CVA or the residuals thereof since his active duty.  As such, service connection for a CVA (and the residuals thereof) based on a continuity of symptomatology is denied.  The Board will now address service connection on a direct basis.

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence of record includes current diagnoses of CVA and the residuals thereof; diverticulitis; and right eye disability, including retinal detachment with blindness.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, there is no need for further discussion with respect to this aspect of establishing service connection as it has been established for each of the disabilities at issue herein.  

Regarding in-service events and/or injuries, the Veteran's service treatment records demonstrated that he experienced a reaction to a plague injection in July 1967, for which he received emergency treatment.  The service treatments also demonstrate that the Veteran was treated for gastroenteritis in July 1967.  As such, the Board finds that the evidence of record establishes the occurrence of an in-service event or injury.  The Veteran does not assert that his claimed disabilities were due to any other specific in-service event or injury.  Consequently, the remaining question with respect to each of the Veteran's service connection claims is whether each of the claimed disabilities is etiologically related to the claimed in-service events or injuries.

The evidence of record demonstrates that the Veteran experienced a CVA in October 2004.  With respect to the etiological relationship between the Veteran's CVA (and residuals thereof) and his active duty, there is only one probative opinion of record.  Specifically, an October 2004 private treatment report demonstrated that one of the Veteran's doctors (Todd Alderson, M.D.) opined that "[m]ost likely acute [CVA] was associated with [the Veteran's] atrial fibrillation."  The Board acknowledges that Dr. Alderson did not review the Veteran's claims file or service treatment records and was not provided evidence demonstrating that the Veteran received a plague injection/inoculation in July 1967.  As such, the probative value of the opinion is somewhat diminished.  With that said, however, Dr. Alderson's opinion was rendered after extensive clinical testing to determine the cause of the acute onset CVA.

With respect to the diverticulitis, the Veteran was provided a VA examination in August 2009.  After reviewing the Veteran's clinical history and administering a clinical evaluation, the examiner provided a diagnosis of diverticulosis/diverticulitis with subsequent colectomy.  The examiner then opined that the Veteran's diverticulosis or diverticulitis with subsequent colectomy was "less likely as not related to symptoms experienced in active military service."  In support of this opinion, the examiner provided the following rationale:

There is no evidence that symptoms experienced in active military service were related to diverticulosis.  The service medical record is silent regarding symptoms and diagnosis experienced from the time of discharge from active military service until [the] note regarding abdominal surgery in the year 2000.

Although the examiner did not specifically include a discussion regarding the Veteran's July 1967 plague injection and his reaction thereto, the examiner opined that any symptom experienced by the Veteran during his active duty was not etiologically related to his diverticulosis/diverticulitis.  This opinion necessarily includes the reaction to the plague injection.  The Board finds the August 2009 VA examiner's opinion to be highly probative.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no probative post-service evidence of record that related the Veteran's CVA (or residuals thereof) or diverticulitis to his active duty, including the plague injection/inoculation.  The only competent and probative etiological opinions of record with respect to the issue of entitlement to service connection for residuals of a CVA was Dr. Alderson's, which was negative to the Veteran's claim.  Likewise, the only competent and probative etiological opinion regarding the Veteran's diverticulitis was the August 2009 VA examiner, which was negative to the Veteran's claim.  

As discussed above, the Veteran was not provided a VA examination pursuant to this claim of entitlement to service connection for right eye disability, including retinal detachment with blindness, because there was no indication of an association between this disability and his active duty.  McLendon, 20 Vet. App. at 83.  Despite having ample opportunity during the pendency of this appeal, the Veteran did not submit or identify any evidence that associated his right eye disability, including retinal detachment with blindness, to his active duty.  While VA has a general duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

To the extent that the Veteran asserts that his claimed disabilities (1) were incurred during his active duty and have existed since then (2) are etiologically related to an in-service plague injection; and/or (3) are otherwise etiologically related to his active duty, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions or opinion as to aggravation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's lay opinions as to the medically complex questions are accorded no probative value.

The Board finds that, as the preponderance of the evidence is against finding that the Veteran's CVA (and the residuals thereof), diverticulitis, and right eye disability, including retinal detachment with blindness, were incurred in or due to his active duty, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for these disabilities on a direct basis is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a CVA, including aphasia, hemiplegia, and hemiparesis, is denied.

Entitlement to service connection for diverticulitis is denied.

Entitlement to service connection for right eye disability, including retinal detachment with blindness, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


